DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 01/11/2021.
Claims 1-2, 11-12, and 17-18 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Amendment
In the Remarks filed 01/11/2021, Applicant has amended:
The language of claims 11 and 17 to address the antecedent basis issue regarding the first shared memory. The Examiner therefore withdraws the 35 U.S.C. 112(b) indefiniteness rejection made in the Office action dated 10/15/2020.

Response to Arguments
In Remarks filed on 01/11/2021, Applicant substantially argues:
The applied references fail to disclose the amended limitation of independent claim 1, and similarly recited in claims 11 and 17, of using a first shared memory communicate with a driver code in a user space of the at least one storage node from the SFD program in a kernel space of the node wherein the first shared memory is “allocated from the kernel space of the at least one storage node of the HCSS.” Applicant’s arguments filed have been 
The applied references fail to disclose the limitations of dependent claims 2-10, 12-16, and 18-20 for the reasons indicated above and by virtue of dependency. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated January 11, 2021.

Claim Rejections - 35 USC § 103

Claims 1, 6-11, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2016/0359955) in view of Geisinger (US 2007/0050765) and further in view of Mam (US 9,280,423) and still further in view of Xia (US 2016/0112540).

Regarding claim 1, Gill discloses a method for input/output (I/O) data transmission in a Hyper-Converged Storage System(HCSS), the method comprising: receiving, from at least one device on an HCSS having at least one storage node, wherein the device is constructed with virtualization technology and a storage I/O processing module for accessing a persistent storage resource of the HCSS ([0036] The systems and techniques discussed hereunder disclose a comprehensive set of configuration, deployment, and publishing features that advance performance aspects and features of hyper-converged platforms. [0041] FIG. 1A, FIG. 1B, FIG. 1C and FIG. 2 depict computing platform virtualization environments that support (1) virtual machine architectures, (2) executable container architectures and (3) various hereunder-described combinations of executable containers operating in cooperation with virtual machines. [0093] Additionally, the environment preparation technique 1E00 can include configuring storage areas, including specific locations and/or devices in the storage pool (step 178). As one specific case, using the environment preparation technique 1E00 or any aspect thereof an administrator can specify which storage areas can be used to create volume groups (e.g., to establish volumes to be used as persistent storage for user containers).), an I/O request of a first type ([0063] In some embodiments and as shown, a control virtual machine 130.sub.1 communicates with a container service machine 150 (CSM) over one or more links 114. Such communication can be facilitated by a services module 140 and a container agent 160. A container service virtual machine runs on top of a hypervisor and hosts a user container to provide services (e.g., storage I/O (input/output or IO) services) to the user container.), … and transferring, via the first shared memory, the I/O request of the first type and its corresponding response of a first type between the device and the storage I/O processing module  …, the first shared memory being created by allocating a first memory region of the HCSS as the first shared memory ([0133] FIG. 7B2 illustrates an approach for implementing user containers (e.g., user container instance 252) in conjunction with container service machines (e.g., container service machine 150.sub.1, container service machine 150.sub.2). In this embodiment, I/O requests 750.sub.2 are written to, and read from, a shared memory facility that is accessible for READ and WRITE by two or more different nodes. [0134] The nodes are each configured to manage and/or facilitate access by a user process (e.g., a user container or a user container within a user container virtual machine) to a plurality of storage devices. Storage I/O commands can be communicated (e.g., read and/or written) between nodes using an arrangement of message passing and/or mailboxes, and/or locks, and or semaphores implemented using the shared memory facility. Use of iSCSI (e.g., iSCSI requests 788) is merely one embodiment and other storage I/O can be initiated or carried out in accordance with any storage device protocol or command set.). It is noted by Gill that the configurations and partitioning disclosed may be combined or otherwise reconfigured ([0136]). Access to a shared vDisk is viewed as system memory. Gill is silent regarding the I/O request of the first type being an I/O request to a system disk of the device by a System Disk Front-end Driver (SFD), the SFD implemented as a program within a kernel space of the at least one storage node of the HCSS, which can communicate with a driver code in a user space of the at least one storage node via a first shared memory, wherein the first shared memory is allocated from the kernel space of the at least one storage node of the HCSS; and that the transferring is performed by the SFD. Regarding the use of a SFD, Geisinger discloses “[0192] The configuration as shown in FIG. 34 includes a forwarding virtual device (VFD) 604. The forwarding virtual device itself is a system that includes a guest-side virtual hardware device (VHWD) 404 along with a device state translator (DST) 605 and a host-side generic device driver (GDD) 611. [0193] The generic device driver (GDD) 611 is written to the same low-level interface (HOS-DD-API) 111x of the device driver library of the host operating system kernel that the host device drivers (DD1, DD2, DD3) 111a, 111b, and 111c use. The generic device driver (GDD) is installed on the host independently of any existing device drivers.” In this manner, the generic device driver functions as the SFD which is implemented in the kernel of the host operating system. This is in communication with a guest-side virtual hardware device to provide access to the physical hardware. It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the driver interface between a guest-side device and host device in order to detect “[w]hen changes to the state of the physical device (HWD8) 104e are detected by the host operating system (HOS) 150, the forwarding virtual device which is listening for changes, directly updates the state of the virtual device that it includes and vice versa.” (Geisinger [0194]) Regarding the first shared memory as being the tool to allow communication between the SFD and a driver code in the user space, Mam discloses in [Col. 8 ln. 26-36] “Once the kernel mode driver receives the read operation, it writes the offset and length of the read operation into a shared memory section, as shown in operation 403. The shared memory section is accessible by the kernel mode driver and a user mode application. In at least some embodiments, the shared memory section is allocated by creating a section object in the Windows OS. A process can use a section object to share parts of its memory address space (memory sections) with other processes. The section object can be created by a process in the kernel mode driver to share the memory section with the user mode application.” Herein it is rendered obvious that the allocated shared Paragraphs [0016] and [0020] “[0016] Additionally, a shared memory, which resides at the kernel, is used as a buffer pool allowing services at the kernel and the user level to share data. For example, a display driver at the kernel can access the shared memory to use shareable information with the client service modules if needed. [0020] The service 110 can include different parts, such as compress, encrypt, and framing services executable by the files 130. Further, the communication module 131 and a kernel level service 150 (e.g., a display service) can access a shared memory 120, e.g., a shared buffer pool, which allows accessing common or shareable data if needed. The shared memory 120 can be pre-allocated at the kernel.” Herein it is rendered obvious by Xia to one of ordinary skill in the art before the effective filing date of the claimed invention that the shared memory may be allocated from the kernel space for communication purposes between user and kernel level applications for managing priority data transfer (Xia [0015]). Gill, Geisinger, Mam, and Xia are analogous art because they are from the same field of endeavor of managing shared memory between host and user level spaces.
Regarding claim 6, Gill and Geisinger further disclose the method of claim 1, wherein the device is a Virtual Machine (VM), the method further comprising: receiving, from the VM, an I/O request of a second type (Gill [0137] Various shared memory access techniques support zero-copy networking by enabling a network switch or network router or other adapter to transfer data directly to and/or from node-local memory areas (e.g., memory areas allocated by a process running on a node) to and/or from shared memory areas, thus eliminating the need for the network switch or network router or other adapter to be involved in copying data between shared memory and the process-allocated memory areas.), the I/O request of the second type being an I/O request to a data disk of the VM by a Data Disk Front-end Driver (DFD) (Geisinger [0192-194]); transferring, via a second shared memory, the I/O request of the second type and its corresponding response of a second type between the VM and the storage I/O processing module, the second shared memory being created by allocating a second memory region of the HCSS as the second shared memory by the DFD (Gill [0137-0138]). Noted in Paragraph [0039] of the Specification, a request of a second type is from an application of a VM to a data disk. Node local memory may be considered as the data disk for access by an application of the VM. Furthermore, it is noted that disks may be shared or unshared between different nodes, otherwise VMs. In the case that the disk is not shared it may be considered as a data disk. The Examiner notes that it is not explicitly claimed as to the differentiating factors between what is considered a system disk and data disk. The claim otherwise follows the same access flow as claim 1 and rejected on a similar basis using the appropriate drivers for accessing a data disk as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Noted in Figure 34 of Geisinger, several drivers may control several divisions of the host memory through the connection.
Regarding claim 7, Geisinger further discloses the method of claim 6, wherein a Data Disk Back-end Driver (DBD) and the DFD are loaded ([0131]), the DBD being configured to allocate a second memory region of the HCSS as the second shared memory ([0192-194]). Claim 7 is rejected for the reasons as indicated in the rejections of claim 2 and 6.
Regarding claim 8, Gill further discloses the method of claim 7, wherein the receiving from the VM an I/O request of a second type further comprising: creating a second block device file as the data disk of the VM; receiving, via the second block device file, the I/O request of the second type from the VM ([0130]). Claim 8 is rejected for the reasons as indicated in the rejections of claim 3 and 6.
Regarding claim 9, Gill and Geisinger further disclose the method of claim 7, wherein the I/O request of the second type is transferred from DFD to the DBD via the second shared memory and further forwarded from the DBD to the storage 110 processing module (Gill [0133-0134] and [0147-0148] and Geisinger Figure 34 and associated disclosure). Claim 9 is rejected for the reasons as indicated in the rejections of claim 4 and 6.
Regarding claim 10, Gill and Geisinger further disclose the method of claim 7, wherein the 110 response of the second type is forwarded from the storage I/O processing module to the DBD and further transferred from the DBD to the DFD via the second shared memory (Gill [0133-0134] and [0147-0148] and Geisinger Figure 34 and associated disclosure).   Claim 10 is rejected for the reasons as indicated in the rejections of claim 5 and 6.
Regarding claim 11, Gill discloses a system for input/output (I/O) data transmission in a Hyper-Converged Storage System (HCSS), the HCSS comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices ([0194] A module as used herein can be implemented using any mix of any portions of the system memory and any extent of hard-wired circuitry including hard-wired circuitry embodied as a data processor. Some embodiments include one or more special-purpose hardware components (e.g., power control, logic, sensors, transducers, etc.). [0188] The term "computer readable medium" or "computer usable medium" as used herein refers to any medium that participates in providing instructions to a data processor for execution. Such a medium may take many forms including, but not limited to, non-volatile media and volatile media. Non-volatile media includes any non-volatile storage medium, for example, solid state storage devices (SSDs) or optical or magnetic disks such as disk drives or tape drives.), and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories ([0190] Execution of the sequences of instructions to practice certain embodiments of the disclosure are performed by a one or more instances of a processing element such as a data processor, or such as a central processing unit (e.g., CPU1, CPU2).), the program comprising: program instructions to receive, from at least one device on an HCSS having at least one storage node, wherein the device is constructed with virtualization technology and a storage I/O processing module for accessing a persistent storage resource of the HCSS ([0036] and [0041] and [0093]), an I/O request of a first type ([0063]), … and program instructions to transfer, via the first shared memory, the I/O request of the first type and its corresponding response of a first type between the device and the storage I/O processing module …, the first shared memory being created by allocating a first memory region of the HCSS as the first shared memory ([0133-0134]). The memory and the storage devices are interpreted to be volatile and non-volatile media respectively. It is noted by Gill that the configurations and ([0136]). Gill is silent regarding the I/O request of the first type being an I/O request to a system disk of the device by a System Disk Front-end Driver (SFD), the SFD implemented as a program within a kernel space of the at least one storage node of the HCSS, which can communicate with a driver code in a user space of the at least one storage node via a first shared memory, wherein the first shared memory is allocated from the kernel space of the at least one storage node of the HCSS; and that the transferring is performed by the SFD. Regarding the use of a SFD, Geisinger discloses “[0192-0193].” In this manner, the generic device driver functions as the SFD which is implemented in the kernel of the host operating system. This is in communication with a guest-side virtual hardware device to provide access to the physical hardware. Regarding the first shared memory as being the tool to allow communication between the SFD and a driver code in the user space, Mam discloses in [Col. 8 ln. 26-36] that the shared memory region may be used to communicate between the kernel and a user application. Mam does not explicitly identify that the first shared memory is allocated from the kernel space; however, Xia discloses in Paragraphs [0016] and [0020] that the shared memory may be allocated from the kernel space for communication purposes between user and kernel level applications. Claim 11 is otherwise rejected on a similar basis as claim 1.
Regarding claim 15, Gill and Geisinger further disclose the system of claim 11, wherein the device is a Virtual Machine (VM), the system further comprising: program instructions to receive, from the VM, an I/O request of a second type (Gill [0137]), the I/O request of the second type being an I/O request to a data disk of the VM by a data disk front-end driver (DFD) (Geisinger [0192-0194]); program instructions to transfer, via a second shared memory, the I/O request of the second type and its corresponding response of a second type between the VM and the storage I/O processing module by the DFD, the second shared memory being created by allocating a second memory region of the HCSS as the second shared memory (Gill [0137-0138]). Claim 15 is rejected for reasons indicated in the rejections of claims 1 and 6.
Regarding claim 16, Gill and Geisinger further disclose the system of claim 15, wherein a data disk back-end driver (DBD) and the DFD are loaded ([0131]), the DBD being configured to allocate a second memory region of the HCSS as a second shared memory ([0192-0194]). Claim 16 is rejected for reasons indicated in the rejections of claims 2 and 6.
Regarding claim 17, Gill discloses a computer program product for input/output (I/O) data transmission in a Hyper-Converged Storage System (HCSS), the computer program product comprising: a computer-readable storage device and program instructions stored on computer- readable storage device ([0190]), the program instructions comprising: program instructions to receive, from at least one device on an HCSS having at least one storage node, wherein the device is constructed with virtualization technology and a storage I/O processing module for accessing a persistent storage resource of the HCSS ([0036] and [0041] and [0093]), an I/O request of a first type ([0063]), … and program instructions to transfer, via the first shared memory, the I/O request of the first type and its corresponding response of a first type between the device and the storage I/O processing module …, the first shared memory being created by allocating a first memory region of the HCSS as the first shared memory ([0133-0134]). The memory and the storage devices are interpreted to be volatile and non-volatile media respectively. It is noted by Gill that the configurations and partitioning disclosed may be combined or otherwise reconfigured ([0136]). Gill is silent regarding the I/O request of the first type being an I/O request to a system disk of the device by a System Disk Front-end Driver (SFD), the SFD implemented as a program within a kernel space of the at least one storage node of the HCSS, which can communicate with a driver code in a user space of the at least one storage node via a first shared memory, wherein the first shared memory is allocated from the kernel space of the at least one storage node of the HCSS; and that the transferring is performed by the SFD. Regarding the use of a SFD, Geisinger discloses “[0192-193].” In this manner, the generic device driver functions as the SFD which is implemented in the kernel of the host operating system. This is in communication with a guest-side virtual hardware device to provide access to the physical hardware. Regarding the first shared memory as being the tool to allow communication between the SFD and a driver code in the user space, Mam discloses in [Col. 8 ln. 26-36] that the shared memory region may be used to communicate between the kernel and a user application. Mam does not explicitly identify that the first shared memory is allocated from Paragraphs [0016] and [0020] that the shared memory may be allocated from the kernel space for communication purposes between user and kernel level applications. Claim 17 is otherwise rejected on a similar basis as claim 1. 
Regarding claim 19, Gill and Geisinger further disclose the computer program product of claim 17, wherein the device is a Virtual Machine (VM), the computer program product further comprising: program instructions to receive, from the VM, an I/O request of a second type (Gill [0137]), the I/O request of the second type being an I/O request to a data disk of the VM by a Data Disk Front- end Driver (DFD) (Geisinger [0192-0194]); program instructions to transfer, via a second shared memory, the I/O request of the second type and its corresponding response of a second type between the VM and the storage I/O processing module by the DFD, the second shared memory being created by allocating a second memory region of the HCSS as the second shared memory (Gill [0137-0138]). Claim 19 is rejected for reasons indicated in the rejections of claims 1 and 6.
Regarding claim 20, Gill and Geisinger further disclose the computer program product method of claim 19, wherein a Data Disk Back-end Driver (DBD) and the DFD are loaded ([0131]), the DBD being configured to allocate a second memory region of the HCSS as a second shared memory ([0192-0194]). Claim 20 is rejected for reasons indicated in the rejections of claims 2 and 6.

Claims 2-5, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Geisinger and further in view of Mam and still further in view of Xia and Cholleti et al. (US 2008/0005517).

Regarding claim 2, Geisinger and Mam further disclose the method of claim 1, wherein a System Disk Back-end Driver (SBD) and the SFD are loaded in response to an initialization of the HCSS (Geisinger [0131] FIG. 15 depicts one embodiment of the invention executing a simple application bundled into a compound executable. In this embodiment, the compound executable (CE) 468 includes a control file (CF) 466 and a bundle (BDL) 464. The control file comprises instructions that the default virtual operating system (VOS) 450 uses to execute the bundle. When this bundle is executed, it loads a single application (APP) 460 onto the VOS where it is executed by default on the virtual CPU (VCPU) 402.), the SBD being configured to allocate the first memory region of the HCSS as the first shared memory, wherein the SBD is implemented as a program in the storage I/O processing module in a user space of the at least one storage node (Geisinger Figure 34 and [0194] In one embodiment, the device state translator (DST) monitors the state of the virtual device (VHWD) and forwards information about any changes to the generic device driver (GDD). The device state translator (DST) also communicates changes in the state of the physical hardware device (HWD8) 104e directly to the virtual device.), and wherein the first shared memory is mapped to the user space of the HCSS from the kernel space of the HCSS … (Mam [Col. 8 ln. 37-47] In operation 404, once the kernel mode driver has written the offset and length of the read operation into the shared memory section, the kernel mode driver signals an event to the user mode application. The event indicates to the user mode application that the read operation has been received by the kernel mode and the offset and length of the read operation have been written to the shared memory section.). The device, as claimed in claim 1, interacts with the shared memory via the SFD and SBD. Therefore, when the device, represented by the compound executable CE, is executed, drivers are loaded for interfacing purposes. It is through the SBD, or the back end, that the device is designed to manipulate memory allocation. As noted in Figure 34, the VHWD 404 in implemented in the user space of the VOS which thereby interacts with the driver located in the kernel space of the HOS. The combination of the interaction is referred to as the forwarding virtual device (VFD). Herein it is disclosed by Mam that the user may utilize the same addressing information as the kernel in order to access the specified data that is stored in the shared memory region which exists within the kernel space of the host. Therefore, the user space is effectively mapped to from the kernel space. Gill, Geisinger, Mam, and Xia do not explicitly disclose and wherein an address to access the first shared memory from the kernel space of the HCSS is the same as an address to access the first shared memory from the user space of the HCSS. Regarding this limitation, Choletti discloses in Paragraph [0023] “In one embodiment, the user and kernel share the same virtual address space, and in response to a request to allocate or relocate memory, a flag or similar identifer is added to the memory page structure to identify the request that resulted in the allocation of memory as a request for relocatable or non-relocatable memory.” Herein it is disclosed that the kernel and user spaces utilize the same virtual address space therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that addressing to a shared region would utilize the same virtual address to do so as both maintain the same view of available memory. Gill, Geisinger, Mam, Xia, and Choletti  are analogous art because they are from the same field of endeavor of managing shared memory between host and user level spaces.
Regarding claim 3, Gill further discloses the method of claim 2, wherein the receiving from the device an I/O request of a first type further comprising: creating a first block device file as the system disk of the device; receiving, via the first block device file, the I/O request of the first type from the device ([0130] As noted above, since the control VM exports a block device or file access interface to the user VMs, the interaction between the container service machines and the control VMs follows the iSCSI or NFS protocol, either directly or indirectly via the hypervisor's hardware emulation layer. [0185] In addition to block IO functions, the configuration 1101 supports IO of any form (e.g., block IO, streaming IO, packet-based IO, HTTP traffic, etc.) through either or both of a user interface (UI) handler such as UI IO handler 1140 and/or through any of a range of application programming interfaces (APIs), possibly through the shown API IO manager 1145.). As noted herein, I/O processing is provided through block access.
Regarding claim 4, Gill and Geisinger further disclose the method of claim 2, wherein the I/O request of the first type is transferred from SFD to the SBD via the first shared memory and further forwarded from the SBD to the storage IO processing module (Gill [0133-0134] and [0147] In some embodiments, the main entry point into a control VM is the central controller module (e.g., the I/O director module 904). The term I/O director module is used to connote that fact that this component directs the I/O from the world of virtual disks to the pool of physical storage resources. In some embodiments, the I/O director module implements the iSCSI or NFS protocol server. [0148] A write request originating at a container service machine is sent to the iSCSI or NFS target inside the control VM's kernel. This write is then intercepted by the I/O director module 904 running in user space. The I/O director module 904 interprets the iSCSI LUN or the NFS file destination and converts the write request into an internal vDisk request (e.g., as described in more detail below). Ultimately, the I/O director module 904 writes the data to the physical storage.). Geisinger Figure 33 and associated disclosure details the flow of the request from the device to shared memory. The combination of Gill and Geisinger of the I/O director module and the request flow meet in responding to the access request.
Regarding claim 5, Gill and Geisinger further disclose the method of claim 2, wherein the I/O response of the first type is forwarded from the storage IO processing module to the SBD and further transferred from the SBD to the SFD via the first shared memory (Gill [0133-0134] and [0147-0148] and Geisinger Figure 34 and associated disclosure). It would be obvious to one of ordinary skill in the art that to respond to the request, the opposite flow to what is provided in claim 4 would be performed to return the access request.
Regarding claim 12, Geisinger further discloses the system of claim 11, wherein a System Disk Back-end Driver (SBD) and the SFD are loaded in response to an initialization of the HCSS (Geisinger [0131]), the SBD being configured to allocate the first memory region of the HCSS as the first shared memory, wherein the SBD is implemented as a program in the storage I/O processing module in a user space of the at least one storage node (Geisinger Figure 34 and [0194]) , and wherein the first shared memory is mapped to the user space of the HCSS from the kernel space of the HCSS … (Mam [Col. 8 ln. 37-47]). Gill, Geisinger, Mam, and Xia do not explicitly disclose and wherein an address to access the first shared memory from the kernel space of the HCSS is the same as an address to access the first shared memory from the user space of the HCSS. Regarding this limitation, Choletti discloses in Paragraph [0023] 
Regarding claim 13, Gill and Geisinger further disclose the system of claim 12, wherein the I/O request of the first type is transferred from SFD to the SBD via the first shared memory and further forwarded from the SBD to the storage IO processing module (Gill [0133-0134] and [0147-0148] and Geisinger Figure 34 and associated disclosure). Claim 13 is rejected on a similar basis as claim 4.
Regarding claim 14, Gill and Geisinger further disclose the system of claim 12, wherein the I/O response of the first type is forwarded from the storage IO processing module to the SBD and further transferred from the SBD to the SFD via the first shared memory (Gill [0133-0134] and [0147-0148] and Geisinger Figure 34 and associated disclosure). Claim 14 is rejected on a similar basis as claim 5.
Regarding claim 18, Geisinger further discloses the computer program product of claim 17, wherein a System Disk Back-end Driver (SBD) and the SFD are loaded in response to an initialization of the HCSS (Geisinger [0131]), the SBD being configured to allocate the first memory region of the HCSS as the first shared memory, wherein the SBD is implemented as a program in the storage I/O processing module in the user space of the at least one storage node (Geisinger Figure 34 and [0194]) , and wherein the first shared memory is mapped to the user space of the HCSS from the kernel space of the HCSS … (Mam [Col. 8 ln. 37-47]. Gill, Geisinger, Mam, and Xia do not explicitly disclose and wherein an address to access the first shared memory from the kernel space of the HCSS is the same as an address to access the first shared memory from the user space of the HCSS. Regarding this limitation, Choletti discloses in Paragraph [0023] that the kernel and user spaces utilize the same virtual address space therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that addressing to a shared region would utilize the same virtual address to do so as both maintain the same view of available memory. Claim 18 is rejected on a similar basis as claim 2.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCann et al. (US 8,209,704) – Summary of Invention which disclose sharing pages between user applications and the kernel space via a shared memory.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135